                                             Case 5:18-cv-07677-NC Document 184 Filed 08/13/20 Page 1 of 4




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                  UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            ASHOK BABU, and others,                           Case No. 18-cv-07677-NC
                                  11
                                                       Plaintiffs,                            ORDER DENYING MOTION
Northern District of California




                                  12                                                          TO INTERVENE; GRANTING
 United States District Court




                                                  v.                                          MOTION FOR LEAVE TO
                                  13                                                          AMEND
                                            GREGORY J. AHERN, and others,
                                  14                                                          Re: Dkt. Nos. 149, 173
                                                       Defendants.
                                  15
                                  16
                                  17           Before the Court are two motions: (1) a motion to intervene by the plaintiffs in
                                  18   Gonzalez et al. v. Alameda County Sheriff’s Office, Case No. 19-cv-07423-JSC, and (2) a
                                  19   motion for leave to amend the complaint by plaintiff Ashok Babu. The Court finds that
                                  20   intervention is not required and DENIES the Gonzalez plaintiffs’ motion to intervene.
                                  21   Because Defendants do not oppose, the Court also GRANTS Babu’s motion for leave to
                                  22   amend. Each motion is discussed in turn below.
                                  23   I.     Motion to Intervene
                                  24           Federal Rule of Civil Procedure 24(a)(2) permits intervention as a matter of right
                                  25   when the applicant “claims an interest relating to the property or transaction that is the
                                  26   subject of the action, and is so situated that disposing of the action may as a practical
                                  27   matter impair or impede the movant’s ability to protect its interest, unless existing parties
                                  28   adequately represent that interest.” Put differently, a would-be intervenor under Rule
                                          Case 5:18-cv-07677-NC Document 184 Filed 08/13/20 Page 2 of 4




                                  1    24(a)(2) must show that: “(1) it has a ‘significant protectable interest’ relating to the
                                  2    property or transaction that is the subject of the action; (2) the disposition of the action
                                  3    may, as a practical matter, impair or impede the applicant’s ability to protect its interest;
                                  4    (3) the application is timely; and (4) the existing parties may not adequately represent the
                                  5    applicant’s interest.” Perry v. Schwarzenegger, 630 F.3d 898, 903 (9th Cir. 2011) (quoting
                                  6    Donnelly v. Glickman, 159 F.3d 405, 409 (9th Cir. 1988)).
                                  7           Rule 24 also permits permissive intervention. Under Rule 24(b)(1), permissive
                                  8    intervention is appropriate when the would-be intervenors “ha[ve] a claim or defense that
                                  9    shares with the main action a common question of law or fact.” Fed. R. Civ. P.
                                  10   24(b)(1)(B). Courts consider numerous factors including:
                                  11          the nature and extent of the intervenors’ interest, their standing to raise
                                              relevant legal issues, the legal position they seek to advance, and its probable
Northern District of California




                                  12
 United States District Court




                                  13          relation to the merits of the case[,] whether changes have occurred in the
                                  14          litigation so that intervention that was once denied should be reexamined,
                                  15          whether the intervenors’ interests are adequately represented by other parties,
                                  16          whether intervention will prolong or unduly delay the litigation, and whether
                                  17          parties seeking intervention will significantly contribute to full development
                                  18          of the underlying factual issues in the suit and to the just and equitable
                                  19          adjudication of the legal questions presented.
                                  20   Perry, 630 F.3d at 905 (quoting Spangler v. Pasadena Bd. of Educ., 552 F.2d 1326, 1329
                                  21   (9th Cir. 1977)).
                                  22          The Gonzalez plaintiffs seek to intervene under both Rule 24(a)(2) and 24(b)(1).
                                  23   According to the Gonzalez plaintiffs, intervention is necessary to give them a forum in
                                  24   which to present and litigate their concerns relating to Santa Rita Jail’s handling of the
                                  25   COVID-19 pandemic. See ECF 149 at 17. Neither rule, however, permits their
                                  26   intervention here.
                                  27          First, intervention as a matter of right is not appropriate because the Gonzalez
                                  28   plaintiffs have not shown that the disposition of this lawsuit would impair or impede their
                                                                                      2
                                             Case 5:18-cv-07677-NC Document 184 Filed 08/13/20 Page 3 of 4




                                  1    ability to protect its interest. Gonzalez plaintiffs are also members of the class previously
                                  2    certified by the Court. See ECF 64. As members of the class, their interests relating to the
                                  3    Santa Rita Jail’s COVID-19 response are already being protected and litigated in this
                                  4    action. Indeed, in denying the Gonzalez plaintiffs’ motion for a temporary restraining
                                  5    order, Magistrate Judge Corley noted that much of the Gonzalez plaintiffs’ concerns were
                                  6    already being addressed here. See Gonzalez, Case No. 19-cv-07423-JSC, ECF 41 at 9–10,
                                  7    12.
                                  8            Second, the Gonzalez plaintiffs also fail to show that Babu and his counsel are
                                  9    unable to adequately represent their interests. This, too, dooms the Gonzalez plaintiffs’
                                  10   attempt to intervene as a matter of right. The Gonzalez plaintiffs first argue that their
                                  11   “ultimate goal” differs from that of Babu because they are concerned with sanitation,
                                       rather than mental health. See ECF 149 at 11. But, as Babu’s motion for leave to amend
Northern District of California




                                  12
 United States District Court




                                  13   and proposed amended complaint make clear, Babu and his counsel are also concerned
                                  14   with sanitation insofar as it relates to Santa Rita Jail’s COVID-19 response. The Gonzalez
                                  15   plaintiffs also take issue with Babu’s decision to jointly retain an expert, Mike Brady. See
                                  16   ECF 149 at 12. Their disagreement with Babu’s litigation strategy, however, is not
                                  17   sufficient grounds to intervene. See League of United Latin Am. Citizens v. Wilson, 131
                                  18   F.3d 1297, 1306 (9th Cir. 1997).
                                  19           Finally, permissive intervention is not appropriate for similar reasons. As explained
                                  20   above, the Gonzalez plaintiffs have not shown that their interests are inadequately
                                  21   represented by Babu and his counsel. The Gonzalez plaintiffs have also failed to
                                  22   demonstrate that their intervention would not unduly prolong or delay litigation. The
                                  23   Court first conducted proceedings relating to Santa Rita Jail’s COVID-19 response on
                                  24   March 30, 2020. See ECF 85, 86. Almost six months passed before the Gonzalez
                                  25   plaintiffs brought their motion to intervene. See ECF 149. Permitting intervention now
                                  26   would likely cause undue delay and undermine the parties’ progress over the last six
                                  27   months.
                                  28           Accordingly, the Court DENIES the Gonzalez plaintiffs’ motion to intervene.
                                                                                     3
                                             Case 5:18-cv-07677-NC Document 184 Filed 08/13/20 Page 4 of 4




                                  1    II.    Motion for Leave to Amend
                                  2            Under Federal Rule of Civil Procedure 15(a)(2), a court “should freely give leave
                                  3    [to amend] when justice so requires.” Rule 15 is applied liberally and a court may not
                                  4    deny leave to amend unless it finds “undue delay, bad faith or dilatory motive on the part
                                  5    of the movant, repeated failure to cure deficiencies by amendments previously allowed,
                                  6    undue prejudice to the opposing party by virtue of allowance of the amendment, [or]
                                  7    futility of amendment.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th
                                  8    Cir. 2003) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962)).
                                  9            Here, Babu seeks to amend his complaint to clarify their concerns regarding
                                  10   Defendants’ COVID-19 related policies and practices. See ECF 173-1. Babu does not
                                  11   seek to alter their class definition or add additional claims or defendants. Although
Northern District of California




                                  12   Defendants deny the new factual allegations in Babu’s proposed amended complaint, they
 United States District Court




                                  13   do not oppose Babu’s request to amend his complaint. See ECF 181 at 2.
                                  14           Reviewing Babu’s proposed amendments, the Court concludes that there has been
                                  15   no undue delay, bad faith, or improper motive. Likewise, amendment would not be futile
                                  16   because Babu only seeks to amend his factual allegations. Given that Defendants do not
                                  17   oppose Babu’s motion, Babu’s proposed amendments do not prejudice Defendants.
                                  18           Accordingly, the Court GRANTS Babu’s motion for leave to amend.
                                  19   III. Conclusion
                                  20           The Court DENIES the Gonzalez plaintiffs’ motion to intervene. The Court
                                  21   GRANTS Babu’s motion for leave to amend his complaint.
                                  22           IT IS SO ORDERED.
                                  23
                                  24   Dated: August 13, 2020                    _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  25                                                   United States Magistrate Judge
                                  26
                                  27
                                  28
                                                                                    4
